DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  1.	Applicant timely traversed the restriction (election) requirement in the reply filed on 

October 22, 2020. In view of such the election requirement pertaining to species I-VI mailed on 

October 2, 2020 is hereby withdrawn.  In view of the withdrawal, applicant(s) are advised that if 

any claim presented in a continuation or divisional application is anticipated by, or includes all 

the limitations of, a claim that is allowable in the present application, such claim may be subject 

to provisional statutory and/or nonstatutory double patenting rejections over the claims of the 

instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 

121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 

(CCPA 1971). See also MPEP § 804.01.

Currently claims 1-6, 10-12, 14-17, 19-32, 34-35, 37-39, 41, 42, 44-45, 47, 49, 50, 55-61 and 63-65 are pending and examined.  
 


 


 
 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 10-12, 14-17, 30-32, 34-35, 37-39, 41, 42, 44-45, 47, 49, 50, 55-59 and 64-

65 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US 

2006/0096011). Dennis et al. (hereinafter Dennis) discloses a helmet (20) for protecting a head 

of a wearer including an outer shell and inner shock absorbing padding disposed within the outer 

shell and the inner padding having a plurality of pads (32, 34, 36, 38, 40, 42). Further, the inner 

padding is carried on a suspension frame (22) by connectors (30) between the outer shell, page 1, 

col. 1, subparagraph 18 and as shown in figure 1. The frame is deformable about the helmet and 

thinner than one of the plurality of pads being at least three to five pads as shown in figure 2. IN 

addition, the frame is connected by suitable anchors to the outer shell, page 2, col. 1, 

subparagraph 18 on a lower region of the helmet as shown in figure 2. The frame is unconnected 

to a remainder of the helmet from an apex of the frame downwardly for at least one-quarter to at 

least one half of a height of the frame as shown in figures 6-8. Furthermore, an adjustment 

mechanism (24) adjustably fits the helmet to the head, page 2, col. 1, subparagraph 19. 





It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plurality of pads detachably attached to a frame of Dennis will substantially move relative to one another when the helmet is worn in response to an impact thereon or depending on particular application thereof. 
With regard to claims 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the frame of Dennis through routine experimentation can have but not limited to an elastic modular of 50Pa, 150Pa, etc. so that the device is substantially resilient upon force of impact or depending on end use thereof. 
thereon or depending on particular application thereof. 

With regard to claims 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the frame of Dennis being thinner than each of the plurality of pads can through routine experimentation have desired thickness ratio of frame to each of the pads being but not limited to .3, .5, etc. sot that the device is comfortable and conforms about the head when worn or depending on the end use thereof. 
 Further, with regard to claims 35, 37-39 and 41-42, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the plurality of pads attached to a frame of Dennis will substantially through routine experimentation  
have a range of motion but not limited to at least 1%, 5%, etc. of a length of helmet, at least .5%, 

1.5%, etc. or a width of the helmet and at least 2.5mm, 5 mm, etc. therebetween in order to 






protect the head in response to a predetermined impact force thereon or depending on particular 

application.  
 
Furthermore, with regard to claims 55-59, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the plurality of shock absorbing pads of Dennis defining first, second, third pad material can be made but not limited to desired density, stiffness, etc. in order to provide required protection to different regions of the head or depending on end use thereof. 

4.	Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 

7,603,725). Harris discloses a helmet for protecting a head of a wearer including an outer shell 

and inner padding disposed within the outer shell and the inner padding having a plurality of 

pads (102, 104, 106) as shown in figure 5. Further, the inner padding is carried on a plurality of 

biased frame members (114) as shown in figure 3. 

	It would have been obvious to one of ordinary skill in the art before the effective filling 

date of claimed invention that the inner padding of Harris on the biased frame will substantially 

move relative to one another in response to an impact on the helmet.  







Allowable Subject Matter
5.	Claims 11-12, 19-29, 49-50, 60-61 and 63 are objected to as being dependent upon a 

rejected base claim, but would be allowable if rewritten in independent form including all of the 

limitations of the base claim and any intervening claims.

Conclusion
6.	This is a continuation of applicant's earlier Application No. 14/828,051, now US Patent 

9,961,952. All claims are drawn to the same invention claimed in the earlier application ‘051 as 

filed in preliminary amendment on 8/17/15. Accordingly, THIS ACTION IS MADE FINAL 

even though it is a first action in this case by original presentation.  See MPEP § 706.07(b).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, 

event will the statutory period for reply expire later than SIX MONTHS from the mailing date of 

this final action.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-









free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






January 22, 2021						     /TAJASH D PATEL/                                                                                                     Primary Examiner, Art Unit 3732